DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Narla (US 2017/0047742).
With respect to claim 1, Narla discloses an energy storage power supply, comprising: a battery module, which is configured to store electric energy or output the electric energy (304A in Fig. 3, also see para 0055 and 0063); an inverter module electrically connected to the battery module, wherein the inverter module is configured to convert a direct current of the battery module into an alternating current (314A in Fig. 3, also see para 0063-0064); an output module electrically connected to the inverter module, wherein the output module is configured to output the alternating current after the inverter module is turned on (para 0065-0066, also see 324A in Fig. 3); a communication module wirelessly communicated with another energy storage power supply (320A in Fig. 3, also see para 0058 and 0070, also see para 0010 and 0014); and a processor module electrically connected to the inverter module, the output module and the communication module, respectively, wherein the processor module is configured to control on-off of the output module (para 0017, 0056-0057, 0070-0073, also see para 0099 and 0108).
With respect to claim 2, Narla discloses the energy storage power supply of claim 1, further comprising a switching module, wherein the switching module is connected between the inverter module and the output module (para 0065-0066, also see 322A in Fig. 3), the processor module is connected to the switching module (para 0065-0066 and 0071), and the switching module is configured to control on-off of a wiring between the inverter module and the output module (para 0056-0057, 0065-0066, and 0071).
With respect to claim 3, Narla discloses the energy storage power supply of claim 1, wherein a wireless communication mode of the communication module is WiFi, Bluetooth or Zigbee (para 0058, also see para 0108).
With respect to claim 4, Narla discloses a parallel control device for energy storage power supplies, comprising: at least two energy storage power supplies of claim 1 (para 0063-0066 and 0078-0083 and abstract, also see 306A-306B and 304A-304B in Fig. 3 as well as 406A-406C, 404A-404C, and 430 in Fig. 4), and a parallel module connected to the at least two energy storage power supplies, wherein the parallel module is configured to communicate with output modules of the at least two energy storage power supplies (para 0019, 0057-0058, 0070, and 0144, also see para 0081-0083, 0099, and 0106).
With respect to claim 5, Narla discloses the parallel control device for energy storage power supplies of claim 4, wherein a communication module of each of the at least two energy storage power supplies is configured to transmit or receive a synchronizing signal, and the synchronizing signal comprises a signal of voltage and phase of an energy storage power supply (0019, 0057-0058, 0070, 0074, and 0134).
With respect to claim 6, Narla discloses the parallel control device for energy storage power supplies of claim 4, wherein one of the at least two energy storage power supplies serves as a master, other energy storage power supplies of the at least two energy storage power supplies serve as slaves (0019, 0057-0058, and 0069-0073), a processor module of the master is configured to transmit a synchronizing signal to at least one slave through a communication module (para 0070-0074, also see para 0056-0058), and a processor module of the at least one slave is configured to control an inverter module of the least one slave to adjust, based on the synchronizing signal received by a communication module of the at least one slave, a voltage and a phase of an alternating current output by the inverter module until the voltage and the phase match the synchronizing signal (0019, 0057-0058, 0070, and 0134).
With respect to claim 7, Narla discloses the parallel control device for energy storage power supplies of claim 6, wherein the processor module of the at least one slave is configured to turn on an output module of the at least one slave after controlling the invertor module to adjust the voltage and the phase of the alternating current to match the synchronizing signal (para 0065-0066 and 0071).
With respect to claim 8, Narla discloses a parallel control method for energy storage power supplies, wherein the parallel control method for energy storage power supplies is implemented by a processor module of an energy storage power supply of claim 1 (para 0063-0066 and 0078-0083 and abstract, also see 306A-306B in Fig. 3 as well as 406A-406C in Fig. 4), and comprises: detecting whether a synchronizing signal is received after the energy storage power supply is started (para 0070-0074, also see para 0019 and 0056-0058); in response to detecting that no synchronizing signal is received, transmitting a synchronizing signal through a communication module (para 0070-0074, also see para 0019 and 0056-0058); and in response to detecting that the synchronizing signal is received, adjusting a voltage and a phase output by an inverter module until the voltage and the phase match the synchronizing signal (0056-0058, 0065-0066, 0070-0071, and 0134).
With respect to claim 9, Narla discloses the parallel control method for energy storage power supply of claim 8, wherein the energy storage power supply further comprises a switching module, the switching module is connected between the inverter module and an output module (para 0065-0066, also see 322A in Fig. 3), and a processor module is connected to the switching module (para 0065-0066 and 0071); and after adjusting the voltage and the phase output by the inverter module to match the synchronizing signal, the parallel control method for energy storage power supply further comprises: controlling the switching module to be on such that a wiring between the inverter module and the output module is turned on (para 0056-0057, 0065-0066, and 0070-0071).
With respect to claim 10, Narla discloses the parallel control method for energy storage power supply of claim 9, wherein after controlling the switching module to be on, the parallel control method for energy storage power supply further comprises: adjusting the voltage and the phase output by the inverter module in real time according to the synchronizing signal (0019, 0057-0058, 0070, and 0074, also see para 0099).
With respect to claim 11, Narla discloses the parallel control method for energy storage power supply of claim 8, wherein after adjusting the voltage and the phase output by the inverter module to match the synchronizing signal, the parallel control method for energy storage power supply further comprises: in response to a load of an apparatus electrically connected to the energy storage power supply being less than a preset threshold value, controlling the communication module to be off such that a parallel state of the energy storage power supplies becomes a parallel capacity state (para 0065-0071, also see para 0010, 0017, 0056, and 0119, where it should be noted that the claim language does not require a specific type of load threshold value such as power, voltage, current, or simply the existence of a load or number of loads).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sun (US 11,336,091) and Giuntini (US 2012/0026764).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/A.P./Examiner, Art Unit 2859                      

/EDWARD TSO/Primary Examiner, Art Unit 2859